                                         Case 3:18-cv-03670-WHO Document 368 Filed 12/17/20 Page 1 of 2




                                   1

                                   2

                                   3
                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     TERADATA CORPORATION, et al.,                      Case No. 18-cv-03670-WHO (JCS)
                                                        Plaintiffs,
                                   8
                                                                                            ORDER DENYING REQUEST TO
                                                 v.                                         COMPEL COMPANYWIDE EMAIL
                                   9
                                                                                            SEARCH
                                  10     SAP SE, et al.,
                                                                                            Re: Dkt. Nos. 338, 351, 352, 358
                                                        Defendants.
                                  11
                                  12          The parties filed a joint letter raising, among other disputes, a question of what measures
Northern District of California
 United States District Court




                                  13   SAP must take to locate emails sent to or from three employees designated as custodians in this

                                  14   case. Some of the emails that had been in the custody of these individuals were lost during the

                                  15   period for which Teradata seeks documents. There is no evidence that the loss of those emails

                                  16   resulted from misconduct. Teradata seeks an order compelling SAP to search its companywide

                                  17   Office 365 email system solely to determine how many emails sent to or from those custodians

                                  18   exist in other employees’ accounts. SAP objected that such a search would violate employee

                                  19   privacy protected by the European Union General Data Protection Regulation (the “GDPR”), and

                                  20   in a supplemental brief requested by the Court, also raised arguments based on German law. SAP

                                  21   argued that, because the custodians were based in Germany, it was likely that the proposed search

                                  22   would turn up the most results in Germany. SAP also argued that the search was overbroad

                                  23   because it covered the email of all of its tens of thousands of employees.

                                  24          Although SAP could have been more diligent in raising all relevant objections based on

                                  25   foreign law at an earlier stage of the dispute, the Court concludes that Teradata’s request is not

                                  26   “proportional to the needs of the case,” as required by Rule 26(b)(1) of the Federal Rules of Civil

                                  27   Procedure.

                                  28          As a starting point, the Court agrees with SAP that the search Teradata seeks would require
                                           Case 3:18-cv-03670-WHO Document 368 Filed 12/17/20 Page 2 of 2




                                   1   “processing” or “accessing” the non-custodian employees’ email accounts as those terms are used

                                   2   in relevant provisions of European and German law, which generally require the consent of those

                                   3   employees to take such actions. Teradata may be correct that exceptions to the relevant laws

                                   4   could allow for access without individualized consent from each employee whose email account

                                   5   would be searched, but that issue turns on unsettled issues of foreign law and would likely require

                                   6   submission of the matter to at least one foreign tribunal, the judge designated in SAP’s agreement

                                   7   with its employee works council. Assuming the search could be conducted legally, it would

                                   8   provide only the number of retained emails sent to or from the two custodians. It is not clear how

                                   9   many emails will be identified. Even if the number is significant, further proceedings would be

                                  10   necessary to determine whether foreign law allows SAP to access any other information regarding

                                  11   those emails—not only the ultimate question of the emails’ contents, but even more basic details

                                  12   like which employees’ accounts they have been retained in1—and to obtain authorization for such
Northern District of California
 United States District Court




                                  13   access. And it is only after those steps were taken, and if they were successful, that SAP would be

                                  14   able to review the emails at issue and determine whether any of the emails found are relevant to

                                  15   this case and/or responsive to Teradata’s requests for production.

                                  16          While it is possible that relevant evidence would be found at the end of that saga, Teradata

                                  17   has not shown that the likely returns are worth the labyrinthine efforts required. The request is

                                  18   therefore DENIED.

                                  19          IT IS SO ORDERED.

                                  20   Dated: December 17, 2020

                                  21                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  22                                                   Chief Magistrate Judge
                                  23
                                  24
                                  25
                                  26
                                       1
                                  27     See Teradata 2d Supp’l Letter (dkt. 358) at 1 (asserting that the search Teradata currently
                                       requests “does not require SAP to open the emails or otherwise access their contents,” or “even
                                  28   require SAP to determine (or reveal) senders or recipients of any communications apart from [the
                                       three custodians] (whose consent has already been obtained)”).
                                                                                         2
